UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )

v.
Criminal Case No. 00-226-001 (CKK)(AK)

FILED
Jutzs 2013

Clerk. U.S. District & Bankruptcy
Courts for the Districr of columbia

DONNELL A. WAHL,
Defendant.

\J§/\J\./\/

REPORT AND RECOMMENDATION
This matter was referred to a United States Magistrate Judge by the Honorable Colleen
Kollar-Kotelly for a Hearing on Violation of Defendant’s supervised release and a Report and
Recommendation.

Background

Defendant Donnell A. Wahl was charged with Count 1- Unlawful Possession with Intent
to Distribute 5 Grams or More of Cocaine Base; Count 2 - Using, Carrying and Possessing a
Firearm During a Drug Traff`icking Cffense; and Count 3- Unlawful Possession of a Firearm and
Ammunition by a Convicted Felon. On May 23, 2001, Defendant was sentenced to a period of
sixty- three (63) months imprisonment on Counts l and 3, to be served concurrently and sixty
months imprisonment on Count 2 to be served consecutively to Counts l and 3; sixty (60)
months supervised release on Count 1 and thirty-six (36) months supervised release on Counts 2
and 3. In addition to the $300.00 special assessrnent, the trial court imposed the following
special conditions:
0 f`irearm, explosive device or other dangerous weapons restrictions,
v illegal drugs and location restrictions,
¢ drug testing and treatment, and

¢ mental health treatment,

On March 5, 2008, the trial court amended the Defendant’s sentence to provide sixty (60)
months imprisonment on Counts 1 and 3, to be served concurrently and consecutively to Count
2. The supervised term and special conditions imposed on May 23, 2001 remained in effect. The
Defendant’s supervision began on January 2, 2009, and is scheduled to expire on January l,

201 4. The supervised release term on Counts 2 and 3 expired on January l, 201 2.

By Memorandum to the trial court dated May 9, 2013, the Probation Officer noted that
the Defendant tested positive for the use of marijuana on March 10, April l5, April 2l, May 6,
201 l; and tested positive on October 3, November l5, December ]2, 2012; and also tested
positive on March 4, 201 3.

The Probation Officer further noted that Mr. Wahl currently lives with his girlfriend in
Lanham, Maryland. On March 7, 201 3, Defendant secured employment as a laborer and he has a
second job working in the Guest Services Division with Capitol Host. Mr. Wahl continues to
report directly and submit his monthly reports in a timely manner and according to the Probation
Office national and local record check, there have been no rearrests.

With respect to Mr. Wahl’s substance abuse problem, the Probation Officer noted that
Mr. Wahl submitted a urinalysis with his individual therapist on October 2, l0l2, which was
positive for marijuana. Following that positive test, there was a conference with the supervising
Probation Officer and Mr. Wahl admitted to using marijuana and took responsibility for making
his decision. He indicated that he was having a difficult time because of his unemployment and
his treatment plan was continued with individual therapy.

On November l5, 2()l2, Mr. Wahl again submitted a urinalysis test in the Probation
Office which retumed positive for marijuana. On December l2, 2012, he was contacted to

address the positive test result and Mr. Wahl denied any additional drug use since testing positive

in October, 2012, He provided a urinalysis test on December 12, 2012, and it also retumed
positive for use of marijuana. Mr. Wahl’s course of treatment was modified as he was directed
to report to the Men’s Group in the Probation Office to help deal with his stress. On March 4,
2013, Mr. Wahl commenced out-patient treatment at the Renaissance Treatment Center and he
submitted a urinalysis which tested positive for marijuana on that date. On March 22, 2013, Mr.
Wahl was contacted to address the positive urinalysis and he requested placement in individual
therapy at the Renaissance Treatment Center ("RNC"). A referral to individual therapy to assist
him with his coping skills and stress management was made. His progress with individual
therapy is unknown at this time due to his recent placement into services. To his credit,
according to the Probation Office, Mr. Wahl submitted urinalysis tests at the RTC on March 16,
March 20, and March 25, 2013, and all were negative for illicit substances.
Hearing on Violation of Supervised Release

A hearing on the Defendant’s alleged violations of his supervised release was held by the
undersigned on July 23, 20l3. At the hearing, the Defendant was represented by counsel and did
not dispute the allegations contained in the Memorandum to the trial court dated May 9, 2013.
The Probation Officer stated on the record that Mr. Wahl had numerous urinalysis tests that were
positive for marijuana from 2011 through March, 20l3. He reiterated that since the positive test
of March 4, 201 3, Mr. Wahl has tested regularly with negative results. The Probation Offlcer
further noted that Mr. Wahl has been employed since March and he is in a stable relationship. ln
light of Mr. Wahl’s compliance since March, 2013, the Probation Officer is of the opinion that
Mr. Wahl be permitted to remain on supervised release which is scheduled to terminate on
January l, 2014. He further recommended that because of the positive tests, some sanction

should be imposed on Mr, Wahl, specifically that the Court should modify the conditions of his

supervision to provide for twenty (20) hours of community service at the direction of the
Probation Officer.

The Govemment concurred with the recommendation of the Probation Officer and the
Defendant, through counsel, also accepted the proposed modification of his supervised release to
include twenty hours of community service.

Recommendation

The undersigned recommends that the recommendation of the Probation Officer,
concurred by both the Government and the Defendant, be adopted and accepted by the trial
court.

The undersigned directed the Probation Officer to notify the Court if Mr. Wahl tests
positive for any illicit substances. The undersigned also set a status hearing for November 4,
2013, at 10:00 a.m. ln the event that Mr. Wahl incurs no further violations, it is recommended

that his supervision should terminate on the scheduled date.

Daied¢ July 26, 2013 W(§. 
ALAN KAY \/
UmrEn srArEs rsrnAre JUDGE

sEEN AND APPRovED;   - l”§éf/

, HoNoRABLE CoLLE*eN KoLLARlKo=tELLY
DATED;   § 6 , go [j UNITED sTATEs Disrnic"r CoURT JuDGE